EXHIBIT 10.52

 

This Work Order GAMSA-STAR081106-00.S.001 (“WO”) is issued pursuant to the
Master Services Agreement No. GAMSA-STAR081106-00 dated October 1, 2006
(“Agreement”) between AT&T Mobility LLC f/k/a Cingular Wireless LLC (“AT&T
Mobility”) and StarTek USA Inc. (“Supplier”) and the Agreement is incorporated
by reference herein.  Capitalized terms used in this Work Order not otherwise
defined herein shall have the definitions specified in the Agreement.  If the
Work Order conflicts with the terms and conditions of the Agreement, the terms
and conditions of the Agreement shall control unless set forth in the “Special
Considerations” section of this Work Order in which case the WO shall govern and
control.

 

AT&T Mobility hereby authorizes Supplier to perform the following Services:

 

1              SCOPE OF WORK

 

1.1           Supplier consumer customer services representatives (“CSRs”) shall
take and handle inbound customer care inquiries by program (“Program”) for the
[*] call center as set forth in Exhibit C in accordance with the AT&T Mobility
hours of operation set forth in Section 1.2 subject to applicable laws at the
rates set forth in Exhibit B.  Any other customer care activities, changes that
result in the nature or type, market or mix of calls to change, including any
changes to the mix of Program project(s) supported by Site as set forth in
Exhibit C attached hereto, shall be subject to Exhibit 5 of the Agreement.

 

1.2           Services shall be performed Monday through Sunday, not including
Holidays as set forth in Exhibit B, at the hours of operations (“Hours of
Operation”) set forth in Exhibit D by site (“Site”):

 

Hours of Operation may be amended from time to time as set forth in Exhibit 5 of
the Agreement.  AT&T Mobility reserves the right to modify (decrease or
increase) Services Hours of Operation upon [*]([*]) calendar days written notice
to Supplier.  AT&T Mobility agrees to utilize the Change in Scope procedures to
effect this change.

 

2.             PRIMARY CONTACT INFORMATION

 

2.1           The individuals listed in the table below will serve as primary
contact for the Program.  Any changes will be done in accordance with Exhibit 5
of the Agreement.

 

AT&T Mobility Contacts

 

Supplier Contact(s)

Name: [*]

 

Name: [*]

Address: [*]

 

Address: [*]

Phone: [*]

 

Phone: [*]

Cell: [*]

 

Cell: [*]

E-mail: [*]

 

E-mail: [*]

 

3.     TERM

 

3.1           The Term of this Work Order shall commence on October 1, 2008
(“Effective Date”), and shall continue until midnight on April 28, 2010 (the
“Initial Term).  The Work Order may be terminated as allowed in the Agreement or
in this Work Order.

 

4.     SERVICE SPECIFICATIONS AND REQUIREMENTS

 

4.1           The deliverables to be delivered by Supplier to AT&T Mobility
pursuant to this Work Order are listed in Exhibit A “Deliverables Matrix” (the
“Deliverables”).

 

5.     AT&T MOBILITY SYSTEMS USE AND DOWNTIME

 

5.1           Should AT&T Mobility systems become unavailable to Supplier,
Supplier will follow the notification instructions contained in AT&T Mobility’s
Downtime Policy as provided by AT&T Mobility.  Supplier will utilize downtime
forms to capture call information on the AT&T Mobility-provided downtime forms
and will input into AT&T Mobility systems as soon as reasonably possible after
restoration of the impacted systems.  AT&T Mobility shall pay the applicable
Billable Hour rate for this function.  Supplier shall be excused from
Performance Standards for the duration of the system outage.

 

1

--------------------------------------------------------------------------------


 

5.2           If the telecommunications systems are in failure due to AT&T
Mobility, AT&T Mobility may require Supplier’s CSRs to go into pure AUX state,
whereby they are not receiving calls.  AT&T Mobility shall still be charged the
actual outage time incurred for the amount of time affected.  Supplier shall be
excused from Performance Standards for the duration of the outage.

 

5.3           The AT&T Mobility system will be completely down during certain
after-hour times and other scheduled times throughout the year for maintenance. 
When practical, AT&T Mobility will advise Supplier of the scheduled maintenance
at least [*] ([*]) [*] prior to the times and dates that the systems will not be
available due to maintenance.

 

5.4           Notwithstanding the foregoing, in the event of a Supplier
system/telecommunications outage, Supplier will utilize CSRs’ [*] for offline
work and training for the duration of the outage.  AT&T Mobility shall not be
charged for [*] for the duration of a Supplier system outage.

 

5.5           Supplier shall advise the AT&T Mobility Contact and/or Vendor
Manager when any AT&T Mobility-provided system is down for more than [*]. 
Supplier shall provide an escalation plan with mitigating action in the event of
systems disruption to be approved by AT&T Mobility by Services launch.

 

5.6           Supplier will continue to provide the Services under this Work
Order if AT&T Mobility relocates its operations to an interim or substitute
facility or otherwise implements any of its internal disaster recovery plans.

 

5.7           Failure to comply materially with this Section constitutes a
material breach of the Agreement.

 

6.     PERFORMANCE STANDARDS:

 

6.1           AT&T Mobility and Supplier have developed the standards set forth
in this Work Order, (hereinafter “Performance Standards”) to ensure the delivery
of high quality, efficient customer service.  Effective upon signature of this
Work Order by both parties (“Execution Date”), Performance Standard measurements
for Sites existing on the Execution Date shall begin the month following the
Execution Date, or for the Performance Standards related to First Call
Resolution and Total Resolved, the next full or prorated per complete months
remaining, as the case may be, calendar quarter.  Performance Standards for
Sites opening after the Execution Date shall be applicable to Services performed
from a particular Site/Program [*] ([*]) [*] after Site opening, or as outlined
in the Performance Measurements attached hereto as Exhibit E.  Furthermore,
anytime a particular Site/Program increases by more than [*] percent ([*]%) over
a [*] ([*]) [*] period (measured by the [*]-Day Lock FTE), Performance Standards
shall not apply with respect to such Site/Program until [*] ([*]) [*] after the
incremental Site/Program staff has been in Production handling customer calls. 
Before the application of any of the Performance Standards, the parties agree to
meet and discuss in good faith changes to the Performance Standards set forth
and the relevant AT&T Mobility invoice credits and Supplier earned debits or
bonuses with respect to such Performance Standards based on performance prior to
such Performance Standards taking effect. Performance Standards hereunder shall
be measured by Program at each Site and shall exclude [*]as set forth herein
this Work Order.  Any invoice credits owed or debits earned by Supplier shall
only apply to the Services invoiced for the particular Site/Program subject to
Section 1.1 herein for which it was measured and shall be assessed to Customer
Service Experience (“CSE”) Program Billable Hours in Production only.  Any
invoice debits earned by Supplier will be used to offset AT&T Mobility invoice
credits only, except for Section 6.3.3 Occupancy which may earn a true debit. 
Notwithstanding the foregoing, Supplier may earn a Bonus subject to Sections
6.3.1 and 6.3.2.  AT&T Mobility invoice credits, Supplier earned debits to AT&T
Mobility invoice credits, and bonuses will be calculated as set forth in
Section 6.3 and shall be applied on a quarterly basis.

 

6.2           Call Volume Forecasting / Staffing.  Each month on a by
Site/Program basis, AT&T Mobility shall provide Supplier [*]([*]) written
forecasts to be used by Supplier as a guide for recruitment, planning and
staffing activities.  The [*] ([*]) written forecasts are as follows:

 

1.  [*] Day Outlook Forecast with the required number of Full Time Equivalents
(“FTEs”) by Site/Program for recruitment purposes

 

2.  [*] Day Locked Forecast with the estimated daily number of calls by
Site/Program for planning purposes as well as forecasted modification training
for the applicable month (“[*] Day Lock”)

 

PRIVATE/PROPRIETARY/LOCK

 

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

2

--------------------------------------------------------------------------------


 

3.   [*] Day Forecast with daily call arrival patterns by Site/Program

 

Supplier shall provide FTE staffing pursuant to the mutually agreed upon []* Day
Lock based upon the [*] Day Outlook Forecast, which will include an assumption
of the current training and nesting requirements set forth in Exhibit D. 
Notwithstanding the foregoing, in the event that AT&T Mobility requests training
to extend beyond the current requirements set forth in Exhibit D, the parties
shall address the change subject to Exhibit 5 of the Agreement.

 

The mutually agreed upon [*] Day Lock represents a commitment by AT&T Mobility
and Supplier with respect to staffing levels.  Once the [*] Day Lock is agreed
to, AT&T Mobility agrees to compensate Supplier for the Billable Hours incurred
for the applicable month, and it is Supplier’ responsibility to staff to the [*]
Day Lock as mutually agreed upon.  In cases where Supplier has duplicate
Programs across Sites, AT&T Mobility and Supplier shall mutually agree upon
volume changes at a Site level as long as the [*] Day Lock remains unchanged. 
In the event that actual volumes are less than the [*] Day Lock, Supplier will
use reasonable best efforts to ensure productive utilization of CSRs by offering
voluntary go home (“VGH”), internal training, etc.

 

Each [*] Day Forecast will be prepared on a Site/Program basis in [*] ([*]) [*]
intervals and will include estimated call volumes, estimated average handle
times, estimated shrinkage percentages and, when available, any other
information which would be relevant for Supplier in providing the Services.

 

Both AT&T Mobility and Supplier will need to agree upon the volume forecasts and
related staffing when the [*] Day Lock represents [*]% change from the previous
[*] Day Outlook Forecast, as it may require additional new hire training.  The
parties shall mutually agree upon adjusted staffing for the modified forecast
volumes pursuant to Exhibit 5 of the Agreement.  Notwithstanding the foregoing,
in the event a Site requires a reduction of more than [*] ([*]) CSRs , Supplier
shall have [*] ([*]) days from receipt of written notice, or the minimum number
of days required to maintain compliance with the laws applicable in the affected
Site’s location, to comply with the AT&T Mobility provided forecast.

 

a)             The Performance Standards outlined in this Work Order may be
changed by AT&T Mobility upon [*] ([*]) days written notice to Supplier per the
procedure outlined in Exhibit 5, Management Procedures for Change in Scope of
the Agreement.

 

b)            Notwithstanding the foregoing Performance Metrics and/or AT&T
Mobility invoice credits under this WO or the Agreement shall be waived to the
extent they are attributable to a failure caused by AT&T Mobility or if actual
call volume for the Program exceeds or is less than the [*] Day Lock for such
Site/Program by more than [*] percent ([*]%) or as otherwise set forth in this
Work Order or the Agreement.

 

c)             Material failure to meet the same Performance Standards at the
same Site/Program for [*] ([*]) consecutive months shall be considered a
material default.

 

d)            Supplier shall provide at least [*] percent ([*]%) of the staffing
pursuant to the [*] Day Lock and in any case shall use reasonable efforts to
achieve [*] percent ([*]%) of the staffing pursuant to the [*] Day Lock, and
AT&T Mobility shall provide at least [*] percent ([*]%) of the Billable Hours
pursuant to the [*] Day Lock.  If Supplier fails to staff at least [*] percent
([*]%) of the [*] Day Lock and the shortage materially impacts AT&T Mobility’s
ability to provide services to its customers, Supplier’s failure will be
considered a material default.  At the request of AT&T Mobility, Supplier will
provide a corrective action plan for such breach.

 

e)             Supplier shall be excused from Performance Metrics and/or AT&T
Mobility invoice credits under this SOW in the event the parties determine that
the components and/or assumptions used to determine the [*] Day Lock are
inaccurate resulting in Supplier failing to meet Performance Metrics.  The
parties will mutually agree upon which component and/or assumption is
inaccurate, will correct and re-run current and future forecasts utilizing the
corrected components and/or assumptions.  Variable assumptions and/or components
include, but shall not be limited to:  [*].

 

6.3           Performance Metrics:  The following Performance Metrics shall be
measured on a Site basis and shall apply to the Customer Service Experience
(“CSE”) program only, and shall be subject to material default and the
applicable AT&T Mobility invoice credit, Supplier earned debit to AT&T
Mobility’s invoice credit, or Bonus set forth herein.  Notwithstanding the
foregoing, AT&T Mobility may request that additional Programs be subject to the
Performance Metrics and subject to Exhibit 5 of the Agreement.

 

3

--------------------------------------------------------------------------------


 

6.3.1        First Call Resolution Rate (“FCR”): FCR will be measured quarterly
by Site by the [*]and [*] which shall be considered one (1) Program for the
purposes of FCR stack ranking and shall be ranked against Like Sites’ national
average, contingent upon a sample size of at least [*]([*]) per Site.  Sample
sizes of less than [*]([*]) shall be excluded from the quarterly measurement. 
AT&T Mobility or AT&T Mobility vendor sites with samples sites of less than
[*]([*]) shall not be included in the stack ranking.  FCR shall be waived in the
event Supplier’ results are within the top [*]percent ([*]%) of stacked ranking
measured by region, regardless if Supplier results fall within the third or
fourth quartile when measured against the national average for overall Like
Sites.

 

Example:

 

Assumptions:

 

 

Overall Like Sites national average results:

 

[*]%

Results for top fifty percent ([*]%) of Like Sites measured by region:

 

[*]%-[*]%

Supplier results:

 

[*]%

 

Supplier results within the top [*] percent ([*]%) of the results measured by
region.  FCR Performance Standard and associated AT&T Mobility invoice credit is
waived.

 

AT&T Mobility invoice credits and Supplier earned offset debits will be applied
at the end of the quarter, by Site/Program pursuant to Exhibit E. New sites will
be measured [*]after the first call received in Production.  Converted sites
(sites subject to Conversion training as described in Exhibit B herein) will be
measured [*] after the first call received in Production. The AT&T Mobility
invoice credits and Supplier earned offset debits will be applied in the
following fashion based on FCR scores:

 

[*]% to [*]% of Like sites

 

[*]% AT&T Mobility invoice credit

>[*]% to [*]% of Like Sites

 

[*]% AT&T Mobility invoice credit

>[*]% to [*]% of Like Sites

 

[*]% Supplier earned offset debit

>[*]% to [*]% of Like Sites

 

[*]% Supplier earned offset debit

 

Not to exceed [*]% AT&T Mobility invoice credit

 

A [*]([*]%) bonus may apply on a per Site basis if the FCR stretch target is
achieved in any quarter (“Bonus”).  The stretch target for First Call Resolution
is [*]percent ([*]%) or better.  The Bonus shall be calculated as follows:  1)
The quarterly invoice credit(s) /debit(s) shall be calculated (“Offset Result”),
then (2) the Bonus shall be applied to the Offset Result.

 

6.3.2        Total Resolved (“TR”): will be measured [*]by Site by the [*] and
[*] which shall be considered one (1) Program for the purposes of TR stack
ranking and ranked against Like Sites’ national average, contingent upon a
sample size of at least [*]([*]) per Site.  Sample sizes of less than [*]([*])
shall be excluded from the [*]measurement.  TR shall be waived in the event
Supplier’ results are within the top [*]percent ([*]%) of stacked ranking
measured by region, regardless if Supplier results fall within the [*] or [*]
quartile when measured against the national average for overall Like Sites.

 

Example:

 

Assumptions:

 

 

Overall Like Sites national average results:

 

[*]%

Results for top [*] percent ([*]%) of Like Sites measured by region:

 

[*]%-[*]%

Supplier results:

 

[*]%

 

Supplier results within the top [*] percent ([*]%) of the results measured by
region.  TR Performance Standard and associated AT&T Mobility invoice credit is
[*]. AT&T Mobility invoice credits and Supplier earned offset debits will be
applied at the [*], by Site/Program pursuant to Exhibit E. New sites will be
measured [*] after the first call received in Production. Converted sites (Sites
subject to Conversion training as described in Exhibit B herein) will be
measured [*] after the first call received in Production.  The AT&T Mobility
invoice credits and Supplier earned offset debits will be applied in the
following fashion based on Total Resolved scores:

 

4

--------------------------------------------------------------------------------


 

[*]% to [*]% of Like Sites

 

[*]% AT&T Mobility invoice credit

>[*]% to [*]% of Like Sites

 

[*]% AT&T Mobility invoice credit

>[*]% to [*]% of Like Sites

 

[*]% Supplier earned offset debit

>[*]% to [*]% of Like Sites

 

[*] % Supplier earned offset debit

 

Not to exceed [*]% AT&T Mobility invoice credit.

 

A [*]percent ([*]%) bonus may apply on a per Site basis if the FCR and TR
stretch targets are achieved in any [*](“Bonus”).  The stretch target for Total
Resolved is [*]percent ([*]%) or better.  The Bonus shall be calculated as
follows:  1) The quarterly invoice credit(s) /debit(s) shall be calculated
(“Offset Result”), then (2) the Bonus shall be applied to the Offset Result.

 

6.3.3        Occupancy Rate Target of [*]%: The Occupancy Rate will be measured
monthly, and shall be calculated by[*]. The Occupancy Performance Standard and
associated AT&T Mobility invoice credit will be [*]in the event that the actual
call volume is less than [*]percent ([*]%) of the [*] Day Lock.  Any individual
days where the actual call volumes are less than the [*] Day Forecast by [*]
percent ([*]%) or more and the Occupancy target is missed will be [*] the
monthly calculation of Occupancy.  The AT&T Mobility invoice credits and
Supplier earned debits will be applied in the following fashion based on
Occupancy Rate scores:

 

below [*] %

 

[*]% AT&T Mobility invoice credit

[*]% to [*]%

 

[*]% Supplier earned debit

above [*]%

 

[*]% Supplier earned debit

 

Notwithstanding the foregoing, Supplier may only earn a debit for Occupancy if
it is staffed to at least [*] percent ([*]%) of the full time equivalents
(“FTEs”) mutually agreed upon in the [*] Day Lock.  An FTE is defined by [*]
([*]) worked hours.

 

6.3.4        Productivity: The measurement for productivity will be measured
monthly and shall be calculated as follows:  [*]. The Productivity Performance
Standard and associated AT&T Mobility invoice credit will be [*]if voluntary go
home time associated with low volumes drives lower productivity. Converted sites
(sites subject to Conversion training as described in Exhibit B herein) will be
measured three [*] after the first call received in Production, The AT&T
Mobility invoice credits will be applied in the following fashion based on
Productivity scores:

 

below [-]%

 

[*]%  AT&T Mobility invoice credit

 

6.3.5        Call Transfer Rate for CSE Sites/Program only: AT&T Mobility and
Supplier shall mutually agree upon a target for the CSE Call Transfer Rate
within [*] of the Execution Date.  Until such time, Supplier will use
commercially reasonable efforts to meet an operation target of [*] percent
([*]%) (“Operational Target”). The Operational Target for the Call Transfer Rate
shall not in any way be used to determine a material breach on the part of
Supplier.  Change management procedures set forth in Exhibit 5 of the Agreement
will be invoked for process changes directly impacting Call Transfer Rates.

 

TBD

 

(Rounded to the nearest whole percentage)

 

6.3.6        Average Handle Time (“AHT”):  The AHT target by Site/Program shall
be provided by AT&T Mobility as part of the [*]Day Lock and shall be measured
[*] as it applies to material breach.  The AHT Performance Standard will be
waived if the actual Call Volume is greater than [*] percent ([*]%) over the
target provided in the [*] Day Lock or if the average of other Like Sites is
[*]([*]) or greater.  The AHT target provided in the [*] Day Lock will be
subject to material breach, however, will not be subject to credits or debits. 
Converted sites (sites subject to Conversion training as described in Exhibit B
herein) will be measured [*]after the first call received in Production,

 

With respect to credits and debits, AT&T Mobility may receive the invoice credit
set forth herein in the event the monthly AHT measurement is [*]([*]) or
greater.  Change management procedures set forth in Exhibit 5 of the Agreement
will be invoked if AHT targets need to change.

 

The AT&T Mobility invoice credits will be applied in the following fashion:

 

above [*]

 

[*]% AT&T Mobility invoice credit

 

5

--------------------------------------------------------------------------------


 

6.3.7        Short Call Rate: Shall mean calls that are less than [*]in length. 
The goal is not to exceed [*]% and shall be measured[*].  Converted sites (Sites
subject to Conversion training as described in Exhibit B herein) will be
measured [*]after the first call received in Production. Change in procedures
shall be subject to Exhibit 5 of the Agreement.

 

7.             Cap:

 

The resulting Supplier earned debits and AT&T Mobility invoice credits for the
applicable Performance Standard measurement set forth herein Section 6 will only
be applied to the applicable Site’s Program Billable Hours billed.  The total
AT&T Mobility invoice credit for all Performance Standards in aggregate in any
month cannot exceed a maximum of [*]percent ([*]%) per Site invoice.  The total
invoice debits to AT&T Mobility’s invoice credit for all Performance Standards
in aggregate in any month cannot exceed a maximum of a [*]percent ([*]%) per
Site invoice.  Notwithstanding the foregoing, Supplier may earn an additional
[*]percent ([*]%) Bonus per quarter upon attainment of FCR and TR stretch
targets.

 

8.             Performance Metrics Waivers

 

8.1   In addition to any other waivers set forth herein this Work Order,
Supplier shall be excused for failures to meet any Performance Metric and shall
not be in breach of this Work Order if such failure is caused by: a) AT&T
Mobility; and/or b) third parties (hired or contracted) to provide system
applications and/or system application services to or for AT&T Mobility
(including carriers) (a and b collectively referred to as “AT&T Mobility/Service
Provider”) including without limitation acts or omissions of AT&T
Mobility/Service Provider.

 

8.2   Notwithstanding anything to the contrary herein, in addition to waivers
set forth herein this Work Order, AT&T Mobility may choose to waive Performance
Standards and applicable penalties at its sole discretion.  AT&T Mobility must
invoke this option in writing within [*] of a missed Performance Metric.

 

9.             PRICE

 

9.1           Services shall be compensated by AT&T Mobility to Supplier
pursuant to the rates and charges detailed in Exhibit B which is attached hereto
and fully incorporated herein by this reference.  Such rates and charges do not
include all applicable taxes.

 

10.          DISPUTE RESOLUTION

 

Either party may give the other party written notice of any dispute not resolved
in the normal course of business.  The parties will attempt in good faith to
promptly resolve any issue, dispute, or controversy arising out of or relating
to this Agreement promptly by negotiation between the managers set forth below. 
Within [*]([*]) days after delivery of such notice, representatives of both
parties will meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve the dispute within the time frames here:

 

 

 

AT&T Mobility Wireless

 

Supplier

 

 

 

 

 

Within[*]

 

[*]. Dir. Customer Ops

 

Regional VP

 

 

 

 

 

Within[*]

 

[*], Dir. Customer Ops

 

Regional VP

 

 

 

 

 

Within[*]

 

[*], Exec Dir. Customer Svc

 

Senior Vice President or Executive Vice President of Operations

 

If any dispute is not resolved in accordance with this process after[*], the
parties will escalate to the respective executive levels.  Both parties agree to
continue performance during the negotiation period set forth in this section of
the Work Order.

 

The individuals listed in the table above will serve as primary contact for
dispute resolution.  Any changes will be made in accordance with Exhibit 5 of
the Agreement.

 

11.  SPECIAL CONSIDERATIONS:

 

11.1         The terms set forth below shall be in addition to the terms set
forth in the respective sections of the Agreement:

 

11.1.1     Supplier Responsibilities

 

6

--------------------------------------------------------------------------------


 

a.             Except as otherwise set forth in this Work Order or the
Agreement, Supplier will be responsible for supplying all Supplier personnel,
facilities, technology subject to Section 50 of Agreement, services and
materials necessary to perform the Services in accordance with the terms and
conditions set forth in this Work Order.

 

b.             Supplier will provide the necessary, as of the Effective Date of
this Work Order, voice and data infrastructure and PCs (or thin client
applications in lieu of PCs) at Supplier’ Site(s) from the point of demarcation
within Supplier’ data center(s) for voice and data communications.  The point of
demarcation is the point where AT&T Mobility-owned circuits/equipment end and
Supplier-owned circuits/equipment begin.  AT&T Mobility will provide any
intelligent call management (ICM) routing and screen-pop equipment as required;
or, alternatively Supplier will provide ICM and screen-pop equipment subject to
Exhibit 5 of the Agreement.  Supplier’ PCs will reside on the Supplier network
and access AT&T Mobility’s systems via web, Citrix, or other thin client
connectivity.

 

c.             Supplier shall pay for the Supplier standard, as of the Effective
Date of this Work Order, voice and data network facilities. AT&T Mobility shall
be responsible for other voice and data charges, including delivering voice and
data to Supplier’ data center hub(s), bandwidth exceeding Supplier’ standards in
existence as of the Work Order Effective Date, and any dedicated security
equipment required by AT&T Mobility.  In the event AT&T Mobility utilizes VoATM
to deliver calls to a Supplier hub, AT&T Mobility will provide the Nortel
Passport or equivalent device required in the Supplier hub to accept the VoATM
traffic.  Supplier agrees to relinquish ownership at no cost to AT&T Mobility of
any and all toll-free numbers associated with the Program to AT&T Mobility or
another party specified by AT&T Mobility within [*]of AT&T Mobility’s request;
provided that AT&T Mobility is current on all invoices.

 

11.1.2      Training

 

a.             Training costs shall be billed as listed under Exhibit B.

 

b.             Initial new hire training:  Supplier agrees to provide initial
Program training to Supplier’ CSRs in accordance with AT&T Mobility provided
Training Materials, and all retraining, ongoing soft-skills training, and
customer service training at the rates set forth in Exhibit B, in order to
perform the Services described in this Work Order.  If mutually agreed between
the parties subject to Exhibit 5 of the Agreement, AT&T Mobility may provide
AT&T Mobility trainers for initial train-the-trainer training programs.

 

c.             AT&T Mobility may request to extend the duration of initial
Program training subject to Exhibit 5 of the Agreement.

 

11.1.3.     Quality Assessment

 

a.     Supplier will provide enough Quality Assessment (“QA”) agents at the QA
rate set forth in Exhibit B, to CSRs to meet the average number of observations
monthly.  Each CSR is monitored an average of [*]evaluations per [*]by QA and
Production staff/personnel collectively and other informal evaluations as agreed
upon by the parties based upon individual CSR performance. Supervisors will use
commercially reasonable efforts to provide feedback within [*]if below goal and
[*]if within or above goal.  Agents needing improvement will receive additional
evaluations via various methods (side by side, additional monitoring, remote
monitoring, double jacking, etc).  QA agents will shadow CSRs while on the call
without the CSR being aware they are being monitored.  Calibration sessions
between Supplier QA agents, Supplier supervisors and AT&T Mobility
representatives will be held weekly to ensure scoring and feedback to CSRs is
consistent. If Supplier fails to monitor an average of [*]evaluations per [*]by
QA and Production staff/personnel collectively as set forth above, Supplier will
be advised of such deficiencies and Supplier will have [*]to bring performance
back to objective’s standards.  AT&T Mobility and Supplier may mutually agree to
modify the standards upon written agreement signed by both parties, in the event
AHT increases by [*]percent (20%) from the previous

 

7

--------------------------------------------------------------------------------


 

month’s [*]-Day Commitment, AT&T Mobility and Supplier shall re-evaluate the QA
staffing required to meet the obligations set forth herein

 

11.1.4      AT&T Mobility shall be responsible for and must approve scripts,
order forms, and report formats to be used by Supplier for Services provided
pursuant to this Work Order.  If Supplier desires any changes whatsoever to the
aforementioned scripts, forms or formats, then Supplier must obtain AT&T
Mobility’s prior written approval of such changes.

 

11.1.5      Cancellation and Termination

 

a.     Upon expiration, a AT&T Mobility Termination Without Cause or Supplier
Cancellation For Cause (if requested by Supplier), of a Work Order, AT&T
Mobility and Supplier agree to honor the Full Call Volume Commitments during the
notice period with a [*]ramp down period to follow, where AT&T Mobility will
provide to Supplier [*]% / [*]% / [*]% of the Call Volume Commitment,
respectively during the [*]ramp down. Call Volume Commitment is defined as the
average monthly volume over the preceding [*]prior to termination notification
(but in no case less than any applicable minimum).  Any difference between
actual billings and the Call Volume Commitment shall be billed to and payable by
AT&T Mobility.

 

b.     In addition to all other rights or remedies provided for in this
Agreement or by law, either party may immediately cancel this Agreement if: 
(1) the other party becomes insolvent or makes a general assignment for the
benefit of creditors; (2) the other party admits in writing the inability to pay
debts as they mature; (3) Any court appoints a trustee or receiver with respect
to the other party or any substantial part of the other party’s assets; or
(4) An action is taken by or against other party under any bankruptcy or
insolvency laws or laws relating to the relief of debtors, including the Federal
Bankruptcy Act.

 

11.2         “Occupancy” is calculated by subtracting total idle (waiting to
serve) time from total logged in time and dividing the difference by total
logged in time.

 

11.3         “Payroll Hour” is defined as an hour for which a CSR is compensated
by Supplier

 

11.4         “Privacy Laws” means Laws relating to data privacy, trans-border
data flow or data protection.

 

11.5         “Billable Hour” The time between the time a CSR clocks into and
clocks out of Supplier’s time keeping system for the purpose of performing
agreed upon work for AT&T Mobility.  This time shall include a maximum of [*]per
[*] of pre-shift instructions per CSR unless otherwise directed by AT&T
Mobility.  The Billable Hour include [*] minutes for breaks but does not include
lunches, sick time, vacations, or Supplier sponsored events such as non-AT&T
Mobility focus groups and non-AT&T Mobility development.  Actual time in a
Billable Hour for billing purposes is[*].

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

 

 

StarTek USA Inc.

 

AT&T Mobility LLC by its authorized Representative AT&T Services, Inc.

By:

        /s/ A.L. Jones

 

By:

        /s/ Keith Connoly

Printed Name:

     A. L. Jones

 

Printed Name:

    Keith Connoly

Title:

       President & CEO

 

Title:

       VP-Global Strategic Sourcing

Date:

        11/19/08

 

Date:

         11/7/08

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Deliverables/Specifications/Requirements

 

Delivery Date

 

Evidence of Success

Deliverable Set # 1 – Reporting

ACD Report: Comprehensive report with data taken directly from the switch.
Details total calls offered, calls handled, calls abandoned, average speed of
answer, average handle time by live agent and downtime. Delivered to AT&T
Mobility daily.

 

Agent (PAR) Report: Agent or Personal Accountability Reports provide queue
performance statistics broken down by agent. Data elements include the number of
ACD calls answered, the average time spent on each ACD call, the average time
spent waiting between ACD calls, the time spend doing post-call work, the time
spent logged into the system, Short calls, transfer rates, availability etc.
Delivered to AT&T Mobility daily.

 

Call Disposition Report: offers call disposition detail by type code. Supplier
may provide this report to AT&T Mobility subject to Exhibit 5 of the Agreement.

 

System Outages Report: Report provides a listing of the date, time, duration and
description of any system outages to Supplier’ systems, root cause analysis, and
preventive measures. Delivered to AT&T Mobility when system outages occur.

 

Call Comparison: Compares forecasted to actual call volume and answer
performance.

 

Combined FTE: Report provides headcount and training data, as well as weekly
attrition. Delivered to AT&T Mobility weekly.

 

Attrition Training: Report provides ongoing attrition training data, with class
details (class size, dates, etc.). Delivered to AT&T Mobility weekly.

 

Interval: report provides one-half hour (1/2) interval call volume data.
Delivered to AT&T Mobility daily.

 

Invoice Detail: Invoices will include detailed documentation including but not
limited to, for each CSR; a list of CSR names, hours logged via the ACD, hours
logged, hire date, tenure, and indicator for training or Production status.

 

Weekly Quality Report: Weekly roll up of quality performance to include: scores
from evaluations completed by Supplier’ quality team, scores from evaluations
completed by Supplier’ leadership team (team leads/supervisors), QA/Team Lead
score variance, combined score, total evaluations completed by QA team, total
evaluations completed by Team Leads.

 

Monthly Quality Report Monthly roll up of quality performance to include: scores
from evaluations completed by Supplier’ quality team, scores from evaluations
completed by Supplier’ leadership team (team leads/supervisors), QA/Team Lead
score variance, combined score, total evaluations completed by QA team, total
evaluations completed by Team Leads.

 

As indicated in report description

 

Accurate and timely reporting either pushed to recipients or available online.

 

--------------------------------------------------------------------------------


 

Deliverable Set # 2 – Quarterly Program Reviews

·      Supplier will conduct quarterly Program reviews in person at AT&T
Mobility Headquarters to cover Program highlights, overall account activity,
budget analysis, review key reports and metrics at a management level, the
incentive programs that were run and their results, and to ensure that stated
agreed upon Program objectives are being met (return on investment or “ROI”). If
Program objectives are not being met, team must collectively establish an action
plan to be implemented within [*]to achieve measurable results within[*].

 

Quarterly reviews as scheduled

 

Evidence of Success:

·      Quarterly reviews are held as scheduled

 

--------------------------------------------------------------------------------


 

Exhibit B

Price

 

For Services performed under this Work Order, Supplier shall be compensated in
accordance with the pricing shown below:

 

PROGRAM NAME

 

CONSUMER CUSTOMER CARE

BILLABLE HOUR RATE
BASED ON CSR TENURE IN
MONTHS

 

[*]

 

$[*]

 

[*]

 

$[*]

 

[*]

 

$[*]

 

 

 

 

 

After Hours Support

 

[*]

 

$[*]

 

[*]

 

$[*]

 

[*]

 

$[*]

DRUG SCREEN &
BACKGROUND CHECK: (US Sites only)

 

 

 

Passed through at cost (Checks required as a result of attrition will be the
responsibility of Supplier.)

OVERTIME RATE & HOLIDAY (by Site)

 

 

 

[*]% premium above the applicable Billable Hour rate

 

 

 

 

New Hire/Growth $[*]

 

 

 

 

Nesting $ [*]

TRAINING RATE

 

 

 

Supplemental/Conversion: Training: [*]

 

 

 

 

All Attrition: [*]

 

 

Notes:

 

a.               CSR tenure is determined based on the hire date of such CSR on
any AT&T Mobility program.  Except as otherwise stated in the Work Order, the
total amount payable by AT&T Mobility for the Services shall be determined by
applying the stated rate of compensation to the Services actually performed by
Supplier. [*].  Holiday Rates shall apply based on applicable Holidays at the
Site.  US Holidays (applicable only in the U.S.): New Years Day, Thanksgiving
Day, Labor Day, Christmas Day, Memorial Day, Independence Day.  Canadian
Holidays (applicable only in Canada): New Years Day, Family Day, Good Friday,
Victoria Day, Canada Day, Civic Day, Saskatchewan Day, Labor Day, Thanksgiving
Day, Remembrance Day, Christmas Day, and Boxing Day.  Should AT&T Mobility
request that Supplier provide Services for the Program on any of the Holidays
listed, AT&T Mobility shall compensate Supplier at the Holiday Rate as listed
herein.

 

b.              Domestic Inbound/Outbound telecom.  AT&T Mobility shall be
client of record on the (800) service.  Subject to AT&T Mobility’s prior written
approval of usage, domestic inbound and outbound telecom charges shall be[*].

 

c.               Postage, shredding, express mail, printing, and courier
services, trunking and circuits, reproduction (other than [*]which is borne
by[*]), and travel (Pre-approved by AT&T Mobility) will all be charged at [*]in
accordance with Exhibit 9 of the Agreement.

 

d.              Clerical Support $[*] per hour (not to exceed [*]per [*]without
prior approval of the AT&T Mobility contact identified in 2.1 of this Work
Order.  Functions shall include, but not be limited to, the following tasks:

 

·                  Login ordering, tracking, retiring and maintenance

·                  SOX contact for all AT&T Mobility audits

·                  Clarify maintenance

·                  Submitting and tracking Credits and Adjustments

·                  Sessions Enrollments for training

·                  AT&T Mobility University setups and retires

·                  Course enrollments and completions

·                  Tracking and follow through of all Office of the President
requests

·                  Back up to LRP for all AT&T Mobility reporting

·                  Distribute and ensure follow up on feedback items (Clarify,
Wave, PCS, Tier II, SOA, Direct Fulfillment, etc.), compile results

·                  Gather and summarize results of initiatives (PAR/SRS,
migrations, etc.)

 

--------------------------------------------------------------------------------


 

e.               Any Nesting will be billed at the Nesting rate set forth here
in Exhibit B.  The Conversion rate will apply for training required when CSRs
are transferred from one AT&T program to another AT&T program where “Conversion”
training is required.

 

--------------------------------------------------------------------------------


 

Exhibit C

Program Descriptions

 

Program Name

 

Program Description
Functions shall include, but may not be
limited to, the following tasks:

 

Program Projects by Sites
Any changes to the mix of
Program project(s) supported
by Site shall be subject to
Exhibit 5 of the Agreement.

Customer Service Experience (“CSE”), including Billing Conversion (“BCV”) or
Consumer Care

 

Inbound calls from post paid subscribers. Duties include the following account
maintenance activities: billing statement questions, adjustments, changes to
features/services, changes of billing information, customer issues relative to
price plans, customer cancellation inquiries, adding / deleting promotions &
features, contract inquiries and termination dates, rate plan changes, account
updates, lost / stolen phone resolutions, cancel requests, promotion / plan
clarification, programming phones, equipment and features instructions, voice
mail resets, respond to coverage concerns, equipment (wireless cell phones and
PDAs) changes, assisting with handset issues and upgrading equipment, migration
of customers between billing application, completion of downtime form and
offline services, escalated services/resolution.

 

[*]

Prepaid Consumer Care

 

Inbound calls from prepaid subscribers. Duties include the following account
maintenance activities: billing statement questions, adjustments, changes to
features/services, changes of billing information, customer issues relative to
price plans, customer cancellation inquiries, adding / deleting promotions &
features, contract inquiries and termination dates, rate plan changes, account
updates, lost / stolen phone resolutions, cancel requests, promotion / plan
clarification, programming phones, equipment and features instructions, voice
mail resets, respond to coverage concerns, equipment (wireless cell phones and
PDAs) changes, migration of customers between billing application, completion of
downtime form and offline services, escalated services/resolution.

 

N/A

Technical Support

 

Primary point of contact for issues relating to call and data processing,
roaming wireless network, prepaid network, provisioning and TDMA, GSM

 

N/A

 

--------------------------------------------------------------------------------


 

Program Name

 

Program Description
Functions shall include, but may not be
limited to, the following tasks:

 

Program Projects by Sites
Any changes to the mix of
Program project(s) supported
by Site shall be subject to
Exhibit 5 of the Agreement.

 

 

and data technology. Offline work to support technical services can include
filing cases and escalating resolution, and a filter team may exist to review
case quality before routing to Tier III network groups.

 

 

Receivables Management

 

Inbound calls from consumer, post paid subscribers.  Duties include the
following account maintenance activities:  Processing payments and setting
payment arrangements, as appropriate.  General billing statement questions,
adjustments related to late fees, restoral fees, and contract termination
charges, changes to features/services, changes of billing information (address,
contact numbers, etc.), customer issues relative to price plans, customer
cancellation inquiries if customer is delinquent, contract inquiries and
termination dates, simple rate plan changes (no family talk, complex changes),
account updates, cancel requests, promotion / plan clarification, voice mail
resets via AT&T Mobility.com.  Education of customer on payment options, such as
*PAY, AT&T Mobility.com and Future Dated Payments.

 

N/A

Specialty Queues

 

Services for unique business types including call handling for escalated
customer care/RM issues specific to billing, equipment, coverage and account
details.

 

N/A

 

--------------------------------------------------------------------------------


 

Exhibit D

Hours of Operations and Training Durations

 

Program
Names

 

Project

 

Site

 

Hours of Operation

 

Maximum
New Hire
Days

 

Maximum
New Hire
Transition
or Nesting
Days

 

Customer Service Experience (“CSE”)

 

North Central CSE / National After Hours

 

[*]

 

[*]

 

[*]

 

[*]

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

 

 

 

Invoice Credit

 

Target

 

Earned Offset Debit

 

 

 

 

 

 

 

 

-

 

-

 

=

 

+

 

+

 

Frequency

 

Comments

FCR

 

Bonus/Penalty

 

[*]%

 

[*]%

 

Compare To like centers

 

[*]%

 

[*]%

 

[*]

 

Subject to Work Order Section 6.3.1

 

 

Result

 

[*]%

 

[*]%

 

 

[*]%

 

[*]%

 

 

 

 

Total Resolved

 

Bonus/Penalty

 

[*]%

 

[*]%

 

Compare to like centers

 

[*]%

 

[*]%

 

[*]

 

Subject to Work Order Section 6.3.2

 

 

Result

 

[*]%

 

[*]%

 

 

[*]%

 

[*]%

 

[*]

 

 

Occupancy

 

Bonus/Penalty

 

[*]%

 

[*]%

 

[*]%

 

[*]%

 

[*]

 

Subject to Work Order Section 6.3.3

 

 

Result

 

[*]%

 

 

 

[*]%

 

[*]%

 

 

 

 

Productivity

 

Bonus/Penalty

 

[*]%

 

[*]%

 

N/A

 

[*]

 

Subject to Work Order Section 6.3.4

 

 

Result

 

[*]%

 

 

 

 

 

 

 

 

 

 

Transfers

 

Bonus/Penalty

 

N/A

 

[*]%

 

N/A

 

[*]

 

Subject to Work Order Section 6.3.5

 

 

Result

 

N/A

 

 

 

 

 

 

 

 

 

 

AHT

 

Bonus/Penalty

 

[*]%

 

[*]

 

N/A

 

[*]

 

Subject to Work Order Section 6.3.6

 

 

Result

 

[*]

 

 

 

 

 

 

 

 

 

 

Maximum Calculated Bonus/Penalty

 

[*]%

 

 

 

 

 

 

 

 

 

[*]%

 

 

 

 

Maximum Invoiced Bonus/Penalty (CAP)

 

[*]%

 

[g65191ki03i001.jpg]

 

CAP

 

[g65191ki03i002.jpg]

 

[*]%*

 

 

 

Total Startek earned debit to AT&T’s invoice credit is capped at [*] percent
([*]%) and the AT&T invoice credit is capped at [*] percent ([*]%). The total
debits, credits and/or bonuses will be applied to the invoiced amount for the
CSE Program Billable Hours only ([*]).

 

--------------------------------------------------------------------------------